IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

IDA K. BRADY, AS                     NOT FINAL UNTIL TIME EXPIRES TO
PERSONAL                             FILE MOTION FOR REHEARING AND
REPRESENTATIVE OF THE                DISPOSITION THEREOF IF FILED
ESTATE OF SAMUEL S.
BRADY, DECEASED,                     CASE NO. 1D16-1898

      Petitioner,

v.

COASTAL VASCULAR AND
INTERVENTIONAL CENTERS,
L.L.C., and HARRY RALPH
CRAMER, JR., M.D.,

      Respondents.


_____________________________/

Opinion filed August 9, 2016.

An appeal from the Circuit Court for Escambia County.
John L. Miller, Judge.

Robert A Ader, Ader & Hitt, P.A., Miami, for Petitioner.

Terrie L. Didier, and Thomas F. Gonzalez, Beggs & Lane, Pensacola, for
Respondents.


PER CURIAM.

      DENIED.

LEWIS, WETHERELL, and RAY, JJ., CONCUR.